This cause came before the court upon the certification of the court of appeals that its judgment conflicted with the judgment of the Court of Appeals for Knox County in Beck v. Jolliff (1984), 22 Ohio App. 3d 84, 22 OBR 237, 489 N.E. 2d 825, upon the following question:
“* * * [W]hether an action to determine a father-child relationship may be commenced against the estate of the alleged father after his death but within the time otherwise provided by law.”
However, because we find that the court of common pleas, probate division, had no subject matter jurisdiction in this matter, we vacate the judgments of both the court of common pleas and the court of appeals and dismiss the certification.
Moyer, C.J., Sweeney, Douglas and Wright, JJ., concur.
Holmes, H. Brown and Resnick, JJ., dissent.